DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group II (claims 14, 15, and 17) in the reply filed on 02/10/2020 is acknowledged.  The traversal is on the ground(s) that the inventions are not distinct but only a single invention as both of the invention groups are related to a decoration device surrounding a sleeve of the distribution device mounted on a reservoir.  This is found to be persuasive and the restriction requirement is withdrawn. Therefore, claims 1-17 are pending in the application and are examined on the merits. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 3, 6-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitations "the lower crown" in lines 1 and 3, “said annular lip” in line 2. Claim 6 is dependent on claim 3, which in turn is dependent on claim 1. Neither claim 1 or claim 3 disclose “a lower crown” and “an annular lip”. Therefore, there is insufficient antecedent basis for these limitations in the claim.
Claims 7-10 are also rejected under the same grounds for being dependent on claims 3 and 6.
Claim 13 recites the limitation “the connector zone” in line 1. Claim 13 is dependent on claim 12, which is dependent on claim 5, which is dependent on claim 1. Claim 1 or claim 5 or claim 12 do not disclose “a connector zone”. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorez et al. (“Thorez” hereinafter) (US PG PUB 2020/0095025).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This 
Regarding claims 1 and 14, Thorez discloses a distribution device (figure 1) for a system for distributing a fluid product, comprising:
a sleeve (item 7, figure 1) capable of being fixed to a reservoir (item 9, figure 1), 
distribution means (items 6, 8, figure 1) cooperating with the sleeve, and 
a decoration device surrounding the sleeve and being secured to the sleeve (via insert 5, figure 1, paragraph [0059]), said decoration device comprising a fret (item 2, figure 1) capable of being arranged around a neck of a reservoir and capable of hiding the distribution means (paragraph [0062]), said decoration device also comprising a decorative strip (item 3, figure 1) arranged around an outer face of a peripheral wall of the fret, 
wherein the decoration device comprises means for axially blocking the strip with respect to the fret, and in that it comprises means for rotationally blocking the strip with respect to the fret, the decoration device having no adhesive means between the strip  and said outer face of the peripheral wall (fret 2 comprises beads 13 which engage holes 19 on strip 3 and prevent axial and rotational movement of strip 3 with respect to fret 2, figure 1, paragraph [0067])

Allowable Subject Matter
7.	Claims 16 and 17 are allowed.
8.	Claims 2, 4-5, 11-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to distribution device with attachment strips and frets: US PN 7,874,461, US PN 8,308,029, US PN 8,490,837, US PN 8,695,852, US PN 9,609,935, US PN 9,643760, US PG PUB 2017/0341096, and US PN 10,232,393.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754